Order, Supreme Court, New York County (Harold Tompkins, J.), entered August 29, 2002, which, in this action seeking the recovery of legal fees, denied defendant’s motion to vacate a judgment entered against him on default, unanimously affirmed, without costs.
Defendant has supplied no documentary evidence to support his claim that plaintiff gave him a written estimate of the cost of legal services that was substantially less than the amount for which plaintiff recovered judgment (cf. Herrick Feinstein, LLP v Stamm, 297 AD2d 477 [2002]). Therefore, defendant has failed to make the necessary showing that he has a meritorious defense to the action to support vacating the default judgment (CPLR 5015 [a] [1]; see Mediavilla v Gurman, 272 AD2d 146, *143148 [2000]; Hunter v Enquirer/Star, Inc., 210 AD2d 32, 33 [1994]). Even if a meritorious defense could be discerned, defendant has failed to proffer any excuse for the untimely service of his answer and, in the absence of a reasonable excuse for the delay, the denial of defendant’s motion was a provident exercise of discretion (Gerlin v J. Homann Trucking, 303 AD2d 262 [2003]). Concur — Nardelli, J.E, Mazzarelli, Andrias, Sullivan and Lerner, JJ.